 1

 2

 3

 4                              UNITED STATES DISTRICT COURT

 5                                      DISTRICT OF NEVADA

 6 SHANNON CARTER,                                     Case No.: 2:18-cv-00452-APG-BNW

 7                       Plaintiff                     ORDER
            v.
 8
     JAMES DZURENDA et al.,
 9
                         Defendants.
10

11

12         This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a state

13 prisoner. On April 26, 2019, Magistrate Judge Leen ordered plaintiff Shannon Carter to file his

14 updated address with the court by Friday, May 10, 2019. ECF No. 9. The deadline has now
   expired, and Carter has not filed his updated address or otherwise responded to the order.
15
          District courts have the inherent power to control their dockets and “[i]n the exercise of
16
   that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.
17 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

18 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

19 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-
   54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d
20
   1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring
21
   amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for
22 failure to comply with local rule requiring pro se plaintiffs to keep court apprised of address);

23 Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply
 1
     with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack
 2 of prosecution and failure to comply with local rules).

 3          In determining whether to dismiss an action for lack of prosecution, failure to obey a
     court order, or failure to comply with local rules, the court must consider several factors: (1) the
 4
     public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket;
 5
     (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on
 6
     their merits; and (5) the availability of less drastic alternatives. Thompson, 782 F.2d at 831;
 7 Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61;

 8 Ghazali, 46 F.3d at 53.
            The first two factors, the public’s interest in expeditiously resolving this litigation and the
 9
     court’s interest in managing the docket, weigh in favor of dismissal. The third factor, risk of
10
     prejudice to the defendants, also weighs in favor of dismissal because a presumption of injury
11
     arises from the unreasonable delay in filing a pleading ordered by the court or prosecuting an
12 action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor, public

13 policy favoring disposition of cases on their merits, is greatly outweighed by the factors in favor
     of dismissal. Finally, a court’s warning to a party that his failure to obey an order will result in
14
     dismissal satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262;
15
     Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. Magistrate Judge Leen’s order
16
     requiring Carter to file his updated address with the court by May 10, 2019 expressly stated: “IT
17 IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, the Court shall

18 recommend dismissal with prejudice.” ECF No. 9 at 1. Thus, Carter had adequate warning that
     dismissal would result from his noncompliance with the order to file his updated address.
19
            It is therefore ordered that this action is dismissed with prejudice based on the plaintiff’s
20
     failure to file an updated address in compliance with April 26, 2019 order.
21
            It is further ordered that the inmate early mediation scheduled for May 24, 2019 (ECF
22 No. 7) is vacated.

23



                                                       2
 1

 2   It is further ordered that the Clerk of Court will enter judgment accordingly.

 3
     Dated: May 15, 2019.
 4

 5
                                                   __________________________________
 6                                                 ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              3
